 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY FERRANTINO,                              No. 2:18-cv-3063 JAM DB PS
12                       Plaintiff,
13              v.                                     ORDER DIRECTING CLERK
                                                       TO SEND MATERIALS FOR SERVICE
14    SACRAMENTO COUNTY OFFICE OF                      AND REQUIRING SERVICE BY
      EDUCATION,                                       UNITED STATES MARSHAL
15

16                       Defendant.
17

18          Plaintiff Anthony Ferrantino is proceeding in this action pro se. This matter was,

19   therefore, referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. §

20   636(b)(1).

21          Plaintiff has requested leave to proceed in forma pauperis under 28 U.S.C. § 1915. The

22   undersigned finds that plaintiff’s in forma pauperis application makes the showing required by the

23   statute. Accordingly, plaintiff’s request to proceed in forma pauperis will be granted.

24          IT IS HEREBY ORDERED that:

25          1. Plaintiff’s November 27, 2018 application to proceed in forma pauperis (ECF No. 2) is

26   granted.

27   ////

28   ////
                                                       1
 1           2. The Clerk of the Court is directed to issue process and to send plaintiff an instruction

 2   sheet for service of process by the United States Marshal, one USM-285 form, a summons form,

 3   and an endorsed copy of plaintiff’s complaint filed November 27, 2018. (ECF No. 1.)

 4           3. Within thirty (30) days after this order is served, plaintiff shall submit to the United

 5   States Marshal a properly completed USM-285 form, a properly completed summons form, and

 6   the number of copies of the endorsed complaint and of this order required by the United States

 7   Marshal; the required documents shall be submitted directly to the United States Marshal either

 8   by personal delivery or by mail to: United States Marshals Service, 501 I Street, Suite 5600,

 9   Sacramento, CA 95814 (tel. 916-930-2030).

10           4. Within ten (10) days after submitting the required materials to the United States

11   Marshals Service, plaintiff shall file with this court a declaration stating the date on which she

12   submitted the required documents to the United States Marshal. Failure to file the declaration in a

13   timely manner may result in an order imposing appropriate sanctions.

14           5. Within thirty (30) days after receiving the necessary materials from plaintiff, the

15   United States Marshal is directed to serve process on defendant Sacramento County Office of

16   Education without prepayment of costs.

17           6. The Clerk of the Court is directed to serve a copy of this order on the United States

18   Marshal.

19   Dated: May 21, 2019
20
21

22

23

24

25   DLB:6
     DB\orders\orders.pro se\ferrantino3063.ifp.serve.ord
26
27

28
                                                            2
